Citation Nr: 1044030	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-03 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hypertension, including as 
secondary to diabetes mellitus, type II (diabetes).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Togus, Maine.



FINDING OF FACT

The evidence establishes that it is at least as likely as not 
that the Veteran's service connected diabetes contributed to his 
development of hypertension.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, hypertension was 
caused or aggravated by his service connected diabetes.  38 
U.S.C.A. §§ 1102, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action taken 
herein below, the Board finds that no further assistance in 
developing the facts pertinent to the Veteran's claims is 
required at this time.  

The Veteran is currently service connected for diabetes and 
coronary artery disease (CAD).  He contends that his service 
connected diabetes caused or aggravated his hypertension.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
hypertension, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a 
disability is proximately due to, or the result of, a service 
connected disability.  38 C.F.R. § 3.310(a).  Additionally, any 
increase in severity of a non-service connected disease or injury 
that is proximately due to, or the result of, a service connected 
disability, will be service connected.  38 C.F.R. § 3.310(b); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

The Veteran's private treatment records indicate that he is 
currently diagnosed with hypertension.  The Veteran's service 
treatment records are negative for a diagnosis of, or treatment 
for, hypertension and his blood pressure was 130/70 
(systolic/diastolic) at the time of his separation examination in 
December 1968. 

The Veteran's private physician submitted a February 2005 written 
statement in which he opined that the Veteran's diabetes "likely 
contributed to [the Veteran's] risk of developing cardiovascular 
disease."  The private physician explained that the Veteran had 
early signs of glucose intolerance as early as in 1998 and that 
diabetes increases the risk for cardiovascular disease.  The 
Veteran's treatment records indicate that he was formally 
diagnosed with diabetes in 2002.  

In contrast, a VA examiner reviewed the Veteran's claims file, 
including his private treatment records, and opined that the 
Veteran's hypertension was unrelated to his diabetes.  He opined 
that the Veteran's hypertension predated his diabetes, the 
Veteran's diabetes was well-controlled, and that there was no 
renal impairment secondary to diabetes.

Again, the Veteran's private physician, who treated the Veteran 
for many years and is therefore familiar with his general health, 
opined as to a positive link between the Veteran's diabetes and 
his hypertension.  While the VA examiner opined differently, both 
physicians provided reasoned rationales for their conclusions.  
Moreover, the negative VA opinion was predicated in part on the 
fact that the Veteran's hypertension predated the diabetes.  
However, according to the private doctor's statement, early signs 
of glucose intolerance were first manifest in 1998.  As such, the 
basis for the negative opinion is somewhat compromised and the 
evidence is at least in equipoise as to the question of whether 
hypertension is secondary to service-connected diabetes mellitus.

Under these circumstances, and affording the benefit of the doubt 
to the Veteran as set forth in Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) and 38 U.S.C.A. § 5107(b), the criteria for service 
connection for hypertension were met.




ORDER

Service connection for hypertension is granted, subject to the 
laws and regulations governing the awards of VA benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


